DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 07/17/2020, are pending and have been examined on the merits (claims 1 and 12 being independent). The applicant’s claim for benefit of provisional application 62/876964, filed 07/22/2019 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 1 and 12, the claims recite “an encoding of futures symbols” which is unclear because a symbol is a text and not described as data that can perform an action to convert from one to another.  As such the metes and bounds of the claim are unclear.  
Dependent claims (2-11 and 13-20) stand rejected also, under 35 U.S.C. 112(b) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for generating custom position data of multi-leg transactions (e.g., futures contracts) which contains the steps of receiving, applying, decoding, building, accessing, generating, and transmitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system and claim 12 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating custom position data of multi-leg transactions (e.g., futures contracts) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including hedging or mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: applying… a symbol parsing rule, building… a set of historical futures symbols, accessing… historical data, generating… a timeseries for the set of historical futures symbols, and generating… portion based on the timeseries generated.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including hedging or mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request specifying a plurality of futures symbols, decoding… asset identifier, an expiration month…, and transmitting… portion to do not apply, rely on, or use the judicial exception in a manner that that 
The instant recited claims including additional elements (i.e., a processor, a user device, a symbol parsing rule, build a set of historical symbols, and a graphical user interface (GUI)) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [30-31], a workflow assembler, a symbol parser, a historical data interface, a timeseries generator, a classifier, processor, a computational workflow, and computational instructions) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a processor, a user device, a symbol parsing rule, build a set of historical symbols, and a graphical user interface (GUI)) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-11 and 13-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 13, the step of “…multiply each timeseries with a respective ratio of the request; generate a position value for each day in the historical data for the input year;…”, in claims 3 and 14, the step of “…receive the historical data from the data service…”, in claims 4 and 15, the step of “…access one or templates each specifying a predefined transaction comprising one or more futures contracts and a ratio of each of the one or more futures contracts for the predefined transaction;…”, in claim 5, the step of “wherein the one or more templates comprise general templates generated based on a predefined set of commonly used transactions.”, in claim 6, the step of “wherein the one or more templates comprise user-specific templates generated based on a session log that stores previous input from a user…”, in claims 7 and 16, the step of “…generate a set of statistical analysis including high, low, and average daily trade close values based on the timeseries”, in claims 8 and 17, the step of “…provide formatted data corresponding to a position value for each day in the historical data for the one or more input years…”, in claims 9 and 18, the step of “…receive a second request comprising an update to the request;…”, in claims 10 and 19, the step of “…determine, based on a machine-learning (ML) classifier, a level of similarity of historical years to a current year with respect to the plurality of futures symbols.”, and in claims 11 and 20, the step of “determine, based on a rules-based classifier, a level of similarity of historical years to a current year with respect to the plurality of 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-11 and 13-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 12 above.  Merely claiming the same process using a machine-learning (ML) classifier and a rules-based classifier to determine a level of similarity of historical years to a current year with respect to the plurality of futures symbols in order to provide an updated data to the user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle, US Publication Number 2021/0035220 A1 in view of Irandoost, US Publication Number 2020/0104735 A1 in further view of Kolton et al. (hereinafter Kolton), US Publication Number 2010/0153300 A1.
Regarding claim 1:
Cottle discloses the following:
A computer system to improve customization of spread contracts, the computer system comprising: a processor programmed to: (Cottle: See abstract)
receive (reads on “based on a user's underlying position and selection(s)”), from a user device, a request specifying (reads on “any number of interrelated-multi-leg transactions may be employed by the user”) a plurality of futures symbols of a multi-leg transaction, a ratio indicating (reads on “a 10 quantity, buy put option with a Mar. 4, 2004 expiration date and strike price of 50; a -20 quantity, sell call option with a Mar. 4, 2004 expiration date and strike price of 55; and a 20 quantity, buy call option with a Mar. 4, 2004 expiration date and strike price of 60”) a long or short position for each of the plurality of futures symbols in the multi-leg transaction, and one or more input years to assess how the multi-leg transaction 
Cottle dose not explicitly disclose the following, however Irandoost further teaches:
apply a symbol parsing rule that specifies an encoding of futures symbols; (Irandoost: See paragraphs [0046] “After (or before) parsing the data file(s) 102, server system(s) 220 may process the data elements in the data file(s) 102 using a symbol mapper 225. As will be explained in more detail below, the symbol mapper 225 may apply fuzzy mapping logic to the elements in the data file(s) 102 in order to determine an appropriate symbol for a tradeable instrument on a given exchange system. In one non-limiting example, symbol mapper 225 may apply the fuzzy mapping logic to generate a symbol associated with the tradeable instrument and then may modify data file(s) 102 to include the correct symbol for further parsing and storage. Alternatively, the symbol mapper 225 may generate a symbol and then store the elements along with the other parsed elements in the database 224 of the system(s) 220.”, and also see [0101-0102])
decode (reads on “extracted from the data message”) one or more asset identifiers, an expiration month, and an expiration year from the futures symbols based on the applied symbol parsing rule; (Irandoost: See paragraphs [0101] “The example of FIG. SD indicates that elements such as the underlying instrument, maturity year, and maturity month are known and extracted from the data message. Specifically, 
build (reads on “generate one or more candidate symbols”) a set of historical futures symbols based on the decoded one or more asset identifiers, the expiration month, and the one or more input years, each historical futures symbol among the set of historical futures symbols encoding a respective expired futures contract; (Irandoost: See paragraphs [0085] “the server 200 may apply one or more of the elements of underlying information to symbol mapper 225 to generate one or more candidate symbols. For example, the symbol mapper 225 may determine a candidate symbol if the underlying elements contain at least an underlying instrument identifier, a maturity year (that can be determined from, for example, a maturity date), a strike price, a maturity month, and a "put" or "call" identification.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include generating one or more candidate symbols using the symbol mapper to the elements (e.g., instrument identifier or a maturity year) along with the other parsed elements in the database, as taught by Irandoost, in order to find one match with a candidate symbol.

access historical data based on the set of historical futures symbols; (Kolton: See paragraphs [0029] “The processor 28 then interacts with a trading execution engine 30 that is responsive to the processor 28 that receives data from the database and computes the simulated trading position that would have resulted from actual execution of the derivative trading strategy in the historical timeframe.”, and see also [0010] “The market information database further comprises, with respect to each tradable security, historical daily information about options corresponding to the tradable security including the option's strike price, expiration date, its daily position in or out of or at the money, known as moneyness”)
for each input year, generate (reads on “the results of the computations as reports that express the results of the simulated execution of the derivative trading strategy that would have resulted from actual execution of the derivative trading strategy in the historical timeframe”) a timeseries for the set of historical futures symbols for each input year based on the historical data; (Kolton: See paragraph [0029] “a reporting engine 32 allows the user to visualize the results of the computations as reports that express the results of the simulated execution of the derivative trading strategy that would have resulted from actual execution of the derivative trading strategy in the historical timeframe, including the daily profits and losses.”)
generate (reads on “create reports”) a graphical user interface (GUI) portion based on the timeseries generated for each input year; and 421107.007US1PATENTtransmit (reads on “send those reports to the user interface 16”) the GUI portion to the user device. (Kolton: See 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include allowing the user to visualize the results of the computations as reports that express the results of the simulated execution of the derivative trading strategy that would have resulted from actual execution of the derivative trading strategy in the historical timeframe, as taught by Kolton, in order to provide a visualized report to the user.
Regarding claim 2:
Cottle and Irandoost do not explicitly disclose the following, however Kolton further teaches:
The computer system of claim 1, wherein to generate the GUI portion, the processor is further programmed to: for each input year from among the one or more input years: 
multiply (reads on “the ratio of GS second month implied volatility divided by Lehman Brothers (LEH) second month implied volatility is less than or equal to 0.8”) each timeseries with a respective ratio of the request; generate (reads on “delta hedge this strategy every day the position exceeds 10000”) a position value for each 16, it will now be shown how to create a buy order with a straddle, how to create a custom event, and how to add a delta hedge. Specifically, this example will show an order to buy 1000 at the money second month straddles in Goldman Sachs (GS) when the ratio of GS second month implied volatility divided by Lehman Brothers (LEH) second month implied volatility is less than or equal to 0.8; delta hedge this strategy every day the position exceeds 10000.”)
generate (reads on “create reports”) a chart comprising data points based on the position value for each day in the historical data for the input year. (Kolton: See paragraph [0076] “After a query is created and executed, the processor 28 will provide data to the reporting engine 32, which will create reports and send those reports to the user interface 16 (a screen or a printer).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include allowing the user to visualize the results of the computations as reports that express the results of the simulated execution of the derivative trading strategy that would have resulted from actual execution of the derivative trading strategy in the historical timeframe, as taught by Kolton, in order to provide a visualized report to the user.
Regarding claim 4:
Cottle discloses the following: 
The computer system of claim 1, wherein the processor is further programmed to: access (reads on “populating a table user interface element with the VFMTGI's subcomponent selections 120”) one or templates each specifying (reads on “present a dialog box displaying the initial set of subcomponents along with related information 130 (e.g., default quantities, prices (which in one embodiment may be based upon the average price between the Bid/Ask of all involved financial instruments), etc.).”) a predefined transaction comprising one or more futures contracts and a ratio of each of the one or more futures contracts for the predefined transaction; (Cottle: See paragraph [0066] “Upon arriving at an initial set of subcomponents 127 that can fulfill the user's selection 120, the VFMTGI may present a dialog box displaying the initial set of subcomponents along with related information 130 (e.g., default quantities, prices (which in one embodiment may be based upon the average price between the Bid/Ask of all involved financial instruments), etc.). This may be achieved by populating a table user interface element with the VFMTGI' s subcomponent selections 120.”)
431107.007US1 PATENTprovide (reads on “made selections of subcomponent contracts 125 of FIG. 1, which were presented to the user in a window 300 for review”) the one or more templates to the user device; and (Cottle: See paragraph [0080] “a user selected to sell a SlingshotHedge 1P2CV versatile transaction 257 of FIG. 2 for the user's underlying XYZ 230 position. As such, the VFMTGI made selections of 
wherein to receive the request, the processor is programmed to receive (reads on “generated a SlingshotHedge 1P2CV 257 versatile transaction by selecting available subcomponent contracts”) a selection of a first template that specifies the plurality of futures symbols and the ratio indicating a long or short position for each of the plurality of futures symbols. (Cottle: See paragraph [0080] “based on a user's underlying position and selection(s ), the VFMTGI generated a SlingshotHedge 1P2CV 257 versatile transaction by selecting available subcomponent contracts, which includes: a 10 quantity, buy put option with a Mar. 4, 2004 expiration date and strike price of 50; a -20 quantity, sell call option with a Mar. 4, 2004 expiration date and strike price of 55; and a 20 quantity, buy call option with a Mar. 4, 2004 expiration date and strike price of 60. It should be noted that any number of interrelated-multi-leg transactions may be employed by the user, and the window 300 would properly reflect its subcomponent parts as required”)
Regarding claim 12: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 15: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle in view of Irandoost in further view of Kolton in even further view of Korin, US Publication Number 2003/0009408 A1.
Regarding claim 3:
Cottle, Irandoost, Kolton do not explicitly disclose the following, however Korin further teaches:
The computer system of claim 1, wherein to access the historical data, the processor is further programmed to:
generate an Application Programming Interface (API) call based on each historical futures symbol; (Korin: See paragraph [0043] “allows the client to generate the request in an API call and display the result in a chosen format in order to maintain interface consistency.”, and see also [0106])
transmit the API call to a data service; and (Korin: See paragraph [0046] “an API call 112 is sent from the client side of system 100 to processor 115”)
receive the historical data from the data service based on the API call. (Korin: See paragraph [0062] “API call 112 includes data relating to an investment, and serves as a request for analytical engine 125 to perform a risk analysis of the investment. API result 114 includes a result of the risk analysis.”, and see also [0106])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of 
Regarding claim 14: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle in view of Irandoost in further view of Kolton in further view of Korin in even further view of Balson et al. (hereinafter Balson), US Patent Number 7702563 B2.
Regarding claim 5:
Cottle, Irandoost, Kolton, Korin do not explicitly disclose the following, however Balson further teaches:
The computer system of claim 4, wherein the one or more templates comprise general templates generated based on a predefined set of commonly used transactions. (Balson: See column 11, lines 43-53: “The structure definition interface employs "smart templates" that enable efficient entry of orders for pre-defined popular contract structures. Those structures can be derived from a standard instrument type or may be customized to meet requirements specific to certain markets. In addition, each template and each market has pre-defined business rules that guide the user toward typical market convention (units, period etc.).”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial 
Regarding claim 6:
Cottle, Irandoost, Kolton, Korin do not explicitly disclose the following, however Balson further teaches:
The computer system of claim 4, wherein the one or more templates comprise user-specific templates generated based on a session log that stores previous input from a user and are specifically provided to the user when the user is logged on.  (Balson: See column 28, lines 3-33: “The user interface 9 consists of a hierarchical series of templates that present information to the user and enable various data inputs and instructions to be entered by the user. FIGS. 14-17 illustrate several of the plurality of templates used in the preferred embodiment. In FIG.14, an example of one of a plurality of different templates for creating a new order is seen. The purpose of the order entry templates is to provide the user with a fast and flexible order creation capability. In FIG.14, the user would have selected the product 70 and the structure 71.” And “In FIG. 15 is an example of the user interface screen by which a user can view their current position limits and their position risk. This screen would typically be presented to a user prior to a final decision on the user's part to submit a proposed offer (also called deal) for consideration.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection .
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle in view of Irandoost in further view of Kolton in even further view of Asllan et al. (hereinafter Asllan), US Publication Number 2018/0350000 A1.
Regarding claim 7:
Cottle, Irandoost, Kolton do not explicitly disclose the following, however Asllan further teaches:
The computer system of claim 1, wherein to generate the GUI portion, the processor is further programmed to: 
generate (reads on “The user interface of FIG. 6A is configured to display a comprehensive, aggregated view of a participant's trading performance based on the trading periods and markets of interest to the user.”) a set of statistical analysis including high, low, and average daily trade close values based on the timeseries. (Asllan: see paragraph [0066] “The user interface of FIG. 6A is configured to display a comprehensive, aggregated view of a participant's trading performance based on the trading periods and markets of interest to the user. For example, the user can use this dashboard in at least three ways: (1) a "Comparison Graph" that provides the user with a graphical representation of the performance of the chosen 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include displaying a comprehensive, aggregated trading performance based on the trading periods and markets of interest to the user, as taught by Asllan, in order to provide a visualized performance chart over the defined date range.
Regarding claim 8:
Cottle, Irandoost, Kolton do not explicitly disclose the following, however Asllan further teaches:
The computer system of claim 1, wherein to generate the GUI portion, the processor is further programmed to: 
provide (reads on “Each graph on the user interface can aggregate all securities across all markets by asset class for each entity on a specific date.”) formatted data corresponding to a position value for each day in the historical data for the one or more input years to an agent operating at the user device, the agent rendering the 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include displaying a comprehensive, aggregated trading performance based on the trading periods and markets of interest to the user, as taught by Asllan, in order to provide a visualized performance chart over the defined date range.
Regarding claim 16: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Regarding claim 17: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle in view of Irandoost in further view of Kolton in further view of Asllan in even further view of Thompson et al. (hereinafter Thompson), US Publication Number 2004/0128255 A1.
Regarding claim 9:
Cottle, Irandoost, Kolton, Asllan do not explicitly disclose the following, however Thompson further teaches:
The computer system of claim 8, wherein the processor is further programmed to: 
receive (reads on “prompt the investor to select an investment symbol 867 from custom list 650 (FIG. 6) for deletion”) a second request comprising an update to the request; (Thompson: See [0076] “When the investor adds 861 new investments, the system will prompt the investor to input the new investment symbol 865, then the system will update the data 884 and display the Search Screen 854. If the investor chooses to delete 862 a symbol, the system will prompt the investor to select an investment symbol 867 from custom list 650 (FIG. 6) for deletion. Then, the system will update the data 884 and display the Search Screen 854.”)
identify (reads on “the system will update the data 884”) new data to be analyzed based on the request and the second request; and (Thompson: See [0076] “When the investor adds 861 new investments, the system will prompt the investor to input the new investment symbol 865, then the system will update the data 884 and display the Search Screen 854. If the investor chooses to delete 862 a symbol, the system will prompt the investor to select an investment symbol 867 from custom list 650 (FIG. 6) for deletion. Then, the system will update the data 884 and display the Search Screen 854.”)
provide (reads on “display the Search Screen 854.”) only the new data to the user device.  (Thompson: See [0076] “When the investor adds 861 new investments, the system will prompt the investor to input the new investment symbol 865, then the system will update the data 884 and display the Search Screen 854. If the investor chooses to delete 862 a symbol, the system will prompt the investor to select an 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include allowing an update to the request, as taught by Thompson, in order to provide an updated data to the user.
Regarding claim 18: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle in view of Irandoost in further view of Kolton in even further view of Hwang, Yong Guk et al. (hereinafter Hwang), Publication Number: WO 2021/002533 A1.
Regarding claim 10:
Cottle, Irandoost, Kolton do not explicitly disclose the following, however Hwang further teaches:
The computer system of claim 1, wherein the processor is further programmed to: 
determine (reads on “the machine learning unit 140 extracts a past date most similar to the current market situation…”), based on a machine-learning (ML) classifier, a level of similarity of historical years to a current year with respect to the plurality of futures symbols. (Hwang: See page 6: “Based on machine learning, the machine learning unit 140 provides historical price information, chart information, index 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's underlying position, which enables identification of subcomponent financial instruments for generating a new position for the user's underlying position of Cottle to include extracting a past date most similar to the current market situation and price flow for investment assets belonging to the investment universe based on machine learning, as taught by Hwang, in order to provide historical price information, chart information, index information, volatility information, etc. of investment assets (e.g., stocks, bonds, or commodities such as gold, silver, oil, etc.).
Regarding claim 11:

The computer system of claim 1, wherein the processor is further programmed to: 
determine (reads on “the machine learning unit 140 extracts a past date most similar to the current market situation…”), based on a rules-based classifier, a level of similarity of historical years to a current year with respect to the plurality of futures symbols. (Hwang: See page 6: “Based on machine learning, the machine learning unit 140 provides historical price information, chart information, index information, volatility information, etc. of investment assets (e.g., stocks, bonds, or commodities such as gold, silver, oil, etc.) It learns relevance information such as market indicators or exchange rates, scoring information, etc., and constructs an investment universe by scoring investment assets according to the results. Here, the investment universe means a set of investment candidates that will constitute an investment portfolio. In addition, the machine learning unit 140 extracts a past date most similar to the current market situation and price flow for investment assets belonging to the investment universe based on machine learning, and a price chart related to the extracted date (for example, A forecast chart model is generated based on the extracted price chart of the next day of the date). Then, according to the predicted chart model, the expected trading price, trading timing, and expected rate of return for the investment asset are set, and the risk level is calculated.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify enabling a user to make a selection to buy or sell an interrelated multi-leg financial transaction from the user's 
Regarding claim 19: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claim 11, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        February 18, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022